As filed with the Securities and Exchange Commission onNovember 27, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22397 IronBridge Funds, Inc. (Exact name of registrant as specified in charter) One Parkview Plaza Suite 700 Oakbrook Terrace, Illinois 60181 (Address of principal executive offices) (Zip code) John G. Davis One Parkview Plaza, Suite 700 Oakbrook Terrace, Illinois 60181 (Name and address of agent for service) (630) 684-8300 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2015 Date of reporting period: September 30, 2015 Item 1. Schedule of Investments. IronBridge Small Cap Fund Schedule of Investments September 30, 2015 (Unaudited) Number of Shares Value COMMON STOCKS - 95.9% Aerospace & Defense - 2.0% Curtiss-Wright Corp. $ Esterline Technologies Corp. (a) Auto Components - 0.8% Tenneco, Inc. (a) Banks - 9.1% BankUnited, Inc. Banner Corp. Columbia Banking System, Inc. Cullen/Frost Bankers, Inc. Square 1 Financial, Inc. - Class A (a) SVB Financial Group (a) Biotechnology - 1.9% Genomic Health, Inc. (a) Intrexon Corp. (a) Isis Pharmaceuticals, Inc. (a) OncoMed Pharmaceuticals, Inc. (a) Seattle Genetics, Inc. (a) Building Products - 0.9% Universal Forest Products, Inc. Capital Markets - 1.1% Stifel Financial Corp. (a) Chemicals - 3.4% Methanex Corp. NewMarket Corp. PolyOne Corp. Sensient Technologies Corp. Commercial Services & Supplies - 1.7% ABM Industries, Inc. Mobile Mini, Inc. Multi-Color Corp. Communication Equipment - 0.6% ShoreTel, Inc. (a) Consumer Finance - 0.8% PRA Group, Inc. (a) Containers & Packaging - 1.3% AptarGroup, Inc. Electric Utilities - 1.1% El Paso Electric Co. Electrical Equipment - 2.0% Acuity Brands, Inc. EnerSys, Inc. Electronic Equipment, Instruments & Components - 2.4% IPG Photonics Corp. (a) Littelfuse, Inc. Trimble Navigation Ltd. (a) Energy Equipment & Services - 1.5% Atwood Oceanics, Inc. Newpark Resources, Inc. (a) Superior Energy Services, Inc. Food Products - 0.5% J&J Snack Foods Corp. Food & Staples Retailing - 2.9% Casey's General Stores, Inc. Gas Utilities - 2.1% UGI Corp. Health Care Equipment & Supplies - 6.3% Cantel Medical Corp. DexCom, Inc. (a) Neogen Corp. (a) STERIS Corp. West Pharmaceutical Services, Inc. Health Care Providers & Services - 4.4% Acadia Healthcare Company, Inc. (a) LifePoint Hospitals, Inc. (a) Health Care Technology - 2.0% Medidata Solutions, Inc. (a) Omnicell, Inc. (a) Hotels, Restaurants & Leisure - 3.8% Buffalo Wild Wings, Inc. (a) Ruby Tuesday, Inc. (a) Vail Resorts, Inc. Household Durables - 1.4% Helen Of Troy Ltd. (a) Libbey, Inc. Information Technology Services - 4.6% Global Payments, Inc. Jack Henry & Associates, Inc. MAXIMUS, Inc. Insurance - 6.6% Alleghany Corp. (a) American Financial Group, Inc. Argo Group International Holdings Ltd. Endurance Specialty Holdings Ltd. Stewart Information Services Corp. Life Sciences Tools & Services - 1.0% Cambrex Corp. (a) Cepheid, Inc. (a) Machinery - 5.4% IDEX Corp. ITT Corp. Lincoln Electric Holdings, Inc. Snap-on, Inc. Metals & Mining - 0.7% Carpenter Technology Corp. Multi-Utilities - 1.1% Black Hills Corp. Oil, Gas & Consumable Fuels - 0.9% Carrizo Oil & Gas, Inc. (a) Real Estate Investment Trusts - 7.1% Acadia Realty Trust Alexandria Real Estate Equities, Inc. EastGroup Properties, Inc. Mid-America Apartment Communities, Inc. Redwood Trust, Inc. Semiconductors & Semiconductor Equipment - 1.2% Cypress Semiconductor Corp. (a) Software - 5.8% Ellie Mae, Inc. (a) Guidewire Software, Inc. (a) Manhattan Associates, Inc. (a) Proofpoint, Inc. (a) PTC, Inc. (a) Tyler Technologies, Inc. (a) Specialty Retail - 2.3% Tractor Supply Co. Textiles, Apparel & Luxury Goods - 3.5% Columbia Sportswear Co. G-III Apparel Group Ltd. (a) Wolverine World Wide, Inc. Trading Companies & Distributors - 1.2% Applied Industrial Technologies, Inc. GATX Corp. TOTAL COMMON STOCKS (Cost $283,464,752) $ SHORT-TERM INVESTMENTS - 4.2% MONEY MARKET- 4.2% STIT - Liquid Assets Portfolio - 0.16% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $16,677,057) TOTAL INVESTMENTS - 100.1% (Cost $300,141,809) Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-Income Producing (b) Rate quoted is seven day yield at period ended. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge SMID Cap Fund Schedule of Investments September 30, 2015 (Unaudited) Number of Shares Value COMMON STOCKS - 97.4% Banks - 7.1% Comerica, Inc. $ Cullen/Frost Bankers, Inc. First Republic Bank Investors Bancorp, Inc. SVB Financial Group (a) Biotechnology - 1.5% Genomic Health, Inc. (a) Intrexon Corp. (a) Isis Pharmaceuticals, Inc. (a) Seattle Genetics, Inc. (a) Capital Markets - 2.4% Legg Mason, Inc. Stifel Financial Corp. (a) Chemicals - 4.4% International Flavors & Fragrances, Inc. NewMarket Corp. PolyOne Corp. RPM International, Inc. Commercial Services & Supplies - 2.3% Stericycle, Inc. (a) Construction Materials - 1.1% Eagle Materials, Inc. Containers & Packaging - 1.1% Bemis Co., Inc. Acuity Brands, Inc. AMETEK, Inc. Electronic Equipment, Instruments & Components - 1.0% Trimble Navigation Ltd. (a) Energy Equipment & Services - 1.1% Oceaneering International, Inc. Oil States International, Inc. (a) Food & Staples Retailing - 1.0% Casey's General Stores, Inc. Gas Utilities - 2.3% UGI Corp. Health Care Equipment & Supplies - 5.9% DexCom, Inc. (a) IDEXX Laboratories, Inc. (a) Teleflex, Inc. West Pharmaceutical Services, Inc. Health Care Providers & Services - 2.6% Universal Healthcare Services, Inc. - Class B Health Care Technology - 0.6% Medidata Solutions, Inc. (a) Hotels, Restaurants & Leisure - 1.8% Buffalo Wild Wings, Inc. (a) Household Durables - 2.5% Harman International Industries, Inc. NVR, Inc. (a) Household Products - 3.3% Church & Dwight Co., Inc. Industrial Conglomerates - 1.9% Carlisle Cos., Inc. Information Technology Services - 4.2% Global Payments, Inc. Jack Henry & Associates, Inc. MAXIMUS, Inc. Insurance - 7.8% Alleghany Corp. (a) American Financial Group, Inc. Markel Corp. (a) Torchmark Corp. Leisure Products - 0.9% Polaris Industries, Inc. Life Sciences Tools & Services - 2.2% Cambrex Corp. (a) Cepheid, Inc. (a) Illumina, Inc. (a) Machinery - 4.4% Barnes Group, Inc. ITT Corp. Snap-on, Inc. Westinghouse Air Brake Technologies Corp. Marine - 0.4% Kirby Corp. (a) Multi-Utilities - 2.3% CMS Energy Corp. Oil, Gas & Consumable Fuels - 2.5% Carrizo Oil & Gas, Inc. (a) Energen Corp. Professional Services - 0.5% Dun & Bradstreet Corp. Real Estate Investment Trusts - 8.1% Acadia Realty Trust Alexandria Real Estate Equities, Inc. Essex Property Trust, Inc. Federal Realty Investment Trust Redwood Trust, Inc. Real Estate Management & Development - 1.0% Alexander & Baldwin, Inc. Road & Rail - 1.2% Old Dominion Freight Line, Inc. (a) Semiconductors & Semiconductor Equipment - 1.3% Cypress Semiconductor Corp. Software - 4.6% Fortinet, Inc. (a) Manhattan Associates, Inc. (a) Proofpoint, Inc. (a) Tyler Technologies, Inc. (a) Tableau Software, Inc. (a) The Ultimate Software Group, Inc. (a) Specialty Retail - 4.2% Tractor Supply Co. Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods - 4.2% G-III Apparel Group Ltd. (a) Under Armour, Inc. - Class A (a) Trading Companies & Distributors - 0.5% United Rentals, Inc. (a) TOTAL COMMON STOCKS (Cost $518,234,860) $ SHORT-TERM INVESTMENTS - 3.2% MONEY MARKET - 3.2% STIT - Liquid Assets Portfolio - 0.16% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $21,100,627) TOTAL INVESTMENTS - 100.6% (Cost $539,335,487) Liabilities in Excess of Other Assets - (0.6)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-Income Producing (b) Rate quoted is seven day yield at period ended. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge Global Fund Schedule of Investments September 30, 2015 (Unaudited) Number of Shares Value COMMON STOCKS - 95.7% Belgium - 3.3% Anheuser-Busch InBev NV $ Canada - 2.5% Brookfield Asset Management, Inc. - Class A Germany - 5.3% Bayer AG Continental AG Hong Kong - 1.3% AIA Group Ltd. Japan - 5.7% SMC Corp. Sumitomo Mitsui Financial Group, Inc. Sysmex Corp. Unicharm Corp. Netherlands - 2.7% ING Groep NV Sweden - 4.4% Assa Abloy AB Svenska Handelsbanken AB - Class A Switzerland - 12.6% Givaudan SA Nestle SA Novartis AG TE Connectivity Ltd. United Kingdom - 2.6% Prudential PLC United States - 55.3% Apple, Inc. Cerner Corp. (a) Comcast Corp. - Class A Costco Wholesale Corp. CVS Health Corp. Discover Financial Services Ecolab, Inc. EOG Resources, Inc. First Republic Bank Google, Inc. - Class A (a) Google, Inc. - Class C (a) Illinois Tool Works, Inc. Microsoft Corp. Occidental Petroleum Corp. Roper Industries, Inc. Starbucks Corp. Stericycle, Inc. (a) The Charles Schwab Corp. The Walt Disney Co. Thermo Fisher Scientific, Inc. VF Corp. Visa, Inc. - Class A Whirlpool Corp. Zoetis, Inc. TOTAL COMMON STOCKS (Cost $11,909,952) $ SHORT-TERM INVESTMENTS - 4.5% MONEY MARKET- 4.5% STIT - Liquid Assets Portfolio - 0.16% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $644,414) TOTAL INVESTMENTS - 100.2% (Cost $12,554,366) Liabilities in Excess of Other Assets - (0.2)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-Income Producing (b) Rate quoted is seven day yield at period ended. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge Large Cap Fund Schedule of Investments September 30, 2015 (Unaudited) Number of Shares Value COMMON STOCKS - 98.3% Banks - 7.1% Citigroup, Inc. $ First Republic Bank Regions Financial Corp. Wells Fargo & Co. Biotechnology - 1.0% Biogen Idec, Inc. (a) Capital Markets - 3.4% The Charles Schwab Corp. The Goldman Sachs Group, Inc. Chemicals - 2.4% Ecolab, Inc. FMC Corp. Commercial Services & Supplies - 2.0% Stericycle, Inc. (a) Computers & Peripherals - 3.7% Apple, Inc. EMC Corp. Consumer Finance - 1.6% Discover Financial Services Diversified Telecommunication Services - 2.1% Verizon Communications, Inc. Electric Utilities - 2.0% NextEra Energy, Inc. Electronic Equipment, Instruments & Components - 1.6% Amphenol Corp. - Class A Trimble Navigation Ltd. (a) Energy Equipment & Services - 1.2% Schlumberger Ltd. Food & Staples Retailing - 5.2% Costco Wholesale Corp. CVS Health Corp. Food Products - 1.3% Archer-Daniels-Midland Co. Health Care Equipment & Supplies - 2.7% Boston Scientific Corp. (a) IDEXX Laboratories, Inc. (a) Health Care Providers & Services - 1.5% McKesson Corp. Health Care Technology - 1.0% Cerner Corp. (a) Hotels, Restaurants & Leisure - 1.3% Starbucks Corp. Household Durables - 0.8% Harman International Industries, Inc. Household Products - 2.3% Colgate-Palmolive Co. Industrial Conglomerates - 7.5% Danaher Corp. General Electric Co. Roper Industries, Inc. Information Technology Services - 3.9% Fiserv, Inc. (a) Visa, Inc. - Class A Insurance - 1.6% Aon PLC Internet Software & Services - 5.6% Amazon.com, Inc. (a) Facebook, Inc. (a) Google, Inc. - Class A (a) Google, Inc. - Class C (a) Life Sciences Tools & Services - 2.9% Illumina, Inc. (a) Thermo Fisher Scientific, Inc. Machinery - 1.8% Illinois Tool Works, Inc. Media - 5.0% Comcast Corp. - Class A The Walt Disney Co. Metals & Mining - 0.8% Alcoa, Inc. Multiline Retail - 1.8% Target Corp. Oil, Gas & Consumable Fuels - 4.4% Cabot Oil & Gas Corp. EOG Resources, Inc. Occidental Petroleum Corp. Pharmaceuticals - 6.1% Johnson & Johnson Merck & Co., Inc. Zoetis, Inc. Real Estate Investment Trusts - 3.1% AvalonBay Communities, Inc. Simon Property Group, Inc. Road & Rail - 1.9% Union Pacific Corp. Software - 3.5% Adobe Systems, Inc. (a) Microsoft Corp. Specialty Retail - 1.0% Tractor Supply Co. Textiles, Apparel & Luxury Goods - 3.2% Under Armour, Inc. - Class A (a) VF Corp. TOTAL COMMON STOCKS (Cost $21,250,968) $ SHORT-TERM INVESTMENTS - 1.9% MONEY MARKET - 1.9% STIT Liquid Assets Portfolio - 0.16% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $483,556) TOTAL INVESTMENTS - 100.2% (Cost $21,734,524) $ Liabilities in Excess of Other Assets - (0.2)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-Income Producing (b) Rate quoted is seven day yield at period ended. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Investment Valuation Equity securities for which market quotations are readily available are valued at the last reported sale price on the national securities exchange on which such securities are primarily traded. Equity securities for which there were no transactions on a given day or securities not listed on a national securities exchange are valued at the most recent sale price. Shares of underlying mutual funds are valued at their respective NAVs. Securities that are primarily traded on foreign exchanges generally are valued at the last sale price of such securities on their respective exchange. In certain countries, market maker prices, usually the mean between the bid and ask prices, are used. In certain circumstances, such as when a significant event occurs in a foreign market so that the last sale price no longer reflects actual value, the fair value of these securities may be determined using fair valuation procedures approved by the Board of Directors (the “Board”). The Board has retained an independent fair value pricing service to assist in valuing foreign securities held by the IronBridge Global Fund. The pricing service monitors the market daily for significant movement and systematically applies a fair value adjustment factor to foreign securities when a tolerance trigger is met. In valuing assets, prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates market value. Any securities or other assets for which market quotations are not readily available are valued at their fair value as determined in good faith by ICM pursuant to guidelines established by the Board of Directors. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Evaluated price based on other significant observable inputs (including quoted prices for similar securities, foreign security indices, foreign exchange rates, fair value estimates for foreign securities, and changes in benchmark security indices). Level 3 - Significant unobservable inputs (including the Funds' own assumptions in determining fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of September 30, 2015: IronBridge Small Cap Fund Level 1 Level 2 Level 3 Total Equity Common Stocks* $ $
